     Case 2:17-cr-00340-JCM-CWH Document 37 Filed 07/08/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    TRAVIS LEVERETT
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Ste. 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6522 / Fax: (702) 388-5087
     Travis.leverett@usdoj.gov
6    Representing the United States of America

7                               UNITED STATES DISTRICT COURT

8                                   DISTRICT OF NEVADA

9    UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00340-JCM-CWH
                   Plaintiff,
10                                                           FIRST STIPULATION TO
            v.                                              CONTINUE REVOCATION
                                                                    HEARING
11
     RONNY DELOUTH,
12                 Defendant.

13

14          The parties jointly request that the revocation hearing scheduled for July 10, 2020

15   be vacated and continued to a date and time convenient to the Court, but no sooner than

16   thirty (30) days because:

17          1.     On March 19, 2020, the Chief Judge of the U.S. District Court for the

18   District of Nevada issued Temporary General Order 2020-04 (collectively with General

19   Order 2020-03, “the General Orders”), which noted that “the COVID-19 pandemic has

20   continued to spread,” resulting in the need for “more aggressive social-distancing

21   measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the State

22   of Nevada ordered the closure of many business establishments and strongly encouraged

23   all citizens to stay home.” Accordingly, the Court ordered the temporary closure of the

24   Clerk’s office, and implemented other changes, including “striving to eliminate in-person
     Case 2:17-cr-00340-JCM-CWH Document 37
                                         36 Filed 07/08/20 Page 2 of 3


1    court appearances.” In the event any hearing must go forward, the Court will conduct the

2    hearing via video or teleconference.

3           2.     Mr. Delouth is not in custody and agrees to the continuance.

4           3.     The parties agree to the continuance.

5           DATED: July 6, 2020.

6                                                 NICHOLAS A. TRUTANICH
                                                  United States Attorney
7

8                                                    /s/ Travis Leverett
                                                  By_____________________________
9                                                   Travis Leverett
                                                    Assistant United States Attorney
10

11                                                RENE L. VALLADARES
                                                  Federal Public Defender
12

13                                                   /s/ Maggie Lambrose
                                                  By_____________________________
14                                                  Maggie Lambrose
                                                    Assistant Federal Public Defender
15

16

17

18

19

20

21

22

23

24


                                                  2
     Case 2:17-cr-00340-JCM-CWH Document 37 Filed 07/08/20 Page 3 of 3


1                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                      Case No. 2:17-cr-00340-JCM-CWH
                   Plaintiff,
                                                          ORDER GRANTING FIRST
4
            v.                                           STIPULATION TO CONTINUE
                                                           REVOCATION HEARING
5    RONNY DELOUTH,

6                  Defendant.

7

8           Based on the stipulation of counsel, the Court finds that good cause exists to

9    continue the revocation hearing currently scheduled for July 10, 2020.

10          IT IS HEREBY ORDERED that the revocation hearing currently scheduled for

11                                                         August 14
     July 10, 2020, at 11:00 a.m. is VACATED and RESET to _______________, 2020 at

12   11:00 a.m.

13                July____
            DATED this 8, 2020.
                            day of July, 2020.

14

15
                                                HONORABLE JAMES C. MAHAN
16                                              United States District Judge

17

18

19

20

21

22

23

24


                                                   3
